Title: To Alexander Hamilton from George Washington, [31 March 1790]
From: Washington, George
To: Hamilton, Alexander


[New York, March 31, 1790]

The Secretary of the Treasury is hereby authorised to negotiate and agree for a Loan to the United States to an amount not exceeding one hundred thousand Dollars, bearing an Interest not exceeding six ⅌. Cent ⅌ annum to be applied towards carrying into effect the appropriation made by the Act Entitled, “An Act making appropriations for the support of Government for the year one thousand seven hundred & ninety.” and according to the annexed representation.
G. Washington


United States
}


March 31st. 1790



